UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2282


DARIO A. DELGADO, a/k/a Dario Toledo Delgado, a/k/a Dario
Arroyo Delgado,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 19, 2013             Decided:   October 3, 2013


Before KING, WYNN, and DIAZ, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Martin R. Robles-Avila, FEDERAL IMMIGRATION COUNSELORS, P.C.,
San Francisco, California, for Petitioner.   Stuart F. Delery,
Assistant   Attorney  General,    Cindy S. Ferrier,  Assistant
Director, Song E. Park, Senior Litigation Counsel, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dario    A.    Delgado,    a   native     and    citizen     of   Mexico,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)      dismissing   his      appeal   from    the     immigration

judge’s   order    denying      his   application       for    cancellation      of

removal under 8 U.S.C. § 1229b (2006).                     The Attorney General

moves to dismiss the petition on the basis that this court lacks

jurisdiction.      We deferred action on the motion pending receipt

of Delgado’s brief.         Having reviewed the brief, we grant the

motion to dismiss and dismiss the petition for review.

           Under 8 U.S.C. § 1252(a)(2)(B)(i) (2006), “no court

shall have jurisdiction to review any judgment regarding the

granting of relief under section . . . 1229b[.]”                     See Sorcia v.

Holder,   643   F.3d     117,   124-25        (4th   Cir.    2011)    (finding   no

jurisdiction to review discretionary denial of cancellation of

removal absent constitutional claim or question of law).                      Here,

the immigration judge found, and the Board explicitly agreed,

that Delgado failed to meet his burden of establishing that his

United States citizen children would suffer an exceptional and

extremely unusual hardship if he is removed to Mexico.

           “[A]n    ‘exceptional      and       extremely     unusual    hardship’

determination is a subjective, discretionary judgment that has

been carved out of our appellate jurisdiction.”                      Romero-Torres

v. Ashcroft, 327 F.3d 887, 888 (9th Cir. 2003); see also, e.g.,

                                          2
Barco-Sandoval        v.   Gonzales,          516      F.3d     35,    36    (2d    Cir.   2008);

Memije    v.     Gonzales,          481     F.3d       1163,    1164    (9th        Cir.   2007);

Martinez v. Attorney Gen., 446 F.3d 1219, 1221-22 (11th Cir.

2006); Meraz-Reyes             v.    Gonzales,         436     F.3d   842,     843    (8th      Cir.

2006); see also Obioha v. Gonzales, 431 F.3d 400, 405 (4th Cir.

2005)    (“It    is    quite        clear    that       the    gatekeeper       provision        [of

§ 1252(a)(2)(B)(i)] bars our jurisdiction to review a decision

of the [Board] to actually deny a petition for cancellation of

removal . . . .”).              Indeed, this court has concluded that the

issue of hardship is committed to agency discretion and thus is

not subject to appellate review.                       Okpa v. INS, 266 F.3d 313, 317

(4th Cir. 2001).           Nevertheless, this court retains jurisdiction

to review colorable constitutional claims and questions of law.

See 8 U.S.C. § 1252(a)(2)(D); see also Gomis v. Holder, 571 F.3d

353, 358 (4th Cir. 2009).

            We     have        reviewed       Delgado’s          claims        of    error      and

conclude that he fails to raise a constitutional claim or a

question of law.           We note that Delgado confuses the weight the

Agency    gives       to   a    factual       finding          and    the    factual       finding

itself.    Because he challenges the Board’s decision to reach a

different conclusion regarding the weight a particular factual

finding was to be given, he fails to raise a reviewable claim.

See   Sorcia,     643      F.3d      at     125.         Delgado’s          challenge      to    the

immigration      judge’s        decision       to      rely     in    part    on    the    Board’s

                                                   3
precedential decisions does not state a colorable constitutional

claim or question of law.           We reach the same conclusion after

reviewing the remainder of Delgado’s claims.

           Accordingly, we grant the Attorney General’s motion to

dismiss and dismiss the petition for review.                We dispense with

oral   argument   because     the    facts   and   legal    contentions     are

adequately   presented   in    the    materials    before    this   court   and

argument would not aid the decisional process.



                                                           PETITION DISMISSED




                                       4